                                                                                -.TD
                                                                      u.s D-.i:;;iCT
                 IN THE UNITED STATES DISTRICT COURT FOR                                uit.
                     THE SOUTHERN DISTRICT OF GEORGIA                         |n         C; CO
                                 SAVANNAH DIVISION


NORFOLK SOUTHERN RAILWAY
                                                                       -'j.        ijf GA.
COMPANY,

     Plaintiff,

V.                                               CASE NO. CV416-265


JUDGE WAREHOUSING, LLC,

     Defendant.




                                        ORDER


     Before      the    Court     is    Defendant    Judge    Warehousing,         LLC's

Motion     to    Stay     Case    and    Refer     Questions    to    the     Surface

Transportation         Board.    (Doc.    48.)    For   the   following       reasons,

Defendant's motion is GRANTED.


                                            BACKGROUND


     This action was filed by Plaintiff Norfolk Southern Railway

Company     ("Norfolk       Southern")      to     recover     demurrage      charges

allegedly owed         by Defendant Judge         Warehousing, LLC ("Judge").

(Doc. 1 at 2.) Pursuant to 49 U.S.C. § 10746, Norfolk Southern

established rules related to the assessment and computation of

rail car demurrage charges. (Id.) A demurrage fee is a "charge

that both       compensates      rail    carriers for the      expenses incurred

when rail cars are detained beyond a specified period of time

(i.e.,    free    time)    for   loading    or    unloading,    and   serves       as    a

penalty for undue car detention to encourage the efficient use
